Citation Nr: 1310976	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an eye disability, to include as due to herbicide exposure and/or service-connected disability.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The case was previously before the Board in February 2011 wherein the Board denied the Veteran's claim of entitlement to service connection for an eye disability.  The Veteran appealed the Board's February 2011 decision, to the extent it denied entitlement to service connection for an eye disability, to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2012, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate that part of the Board's decision that denied service connection for an eye disability, and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.  In September 2012, the Board remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In September 2012, the Board remanded the case for a VA examination, which was conducted in December 2012, and an addendum to that examination was obtained in January 2013.  However, the Board finds that the December 2012 VA examination, with a January 2013 addendum, is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  

In its September 2012 remand, the Board found that a VA examination was necessary, including to determine whether the Veteran has vision problems as a result of a service-connected disability, because the Veteran specifically contends that he has blurred vision and blurred vision is noted to be a side effect of medication taken by the Veteran for his service-connected disabilities.  To that effect, a June 2008 posttraumatic stress disorder (PTSD) examination report noted that the side effects of the medication, including Zoloft, Seroquel, Ativan, and Lunesta, used to treat the Veteran's psychiatric conditions, included blurred vision.  May 2005 and June 2008 VA diabetes mellitus examination reports noted that the Veteran had been taking such medication.

The Board's September 2012 remand directives requested a medical opinion as to whether the Veteran has an eye disability that was proximately due to, or chronically aggravated by, a service-connected disability, specifically to include due to medication taken for his service-connected PTSD, depression and/or diabetes mellitus, type II.  However, this has not been done.  The additional VA opinion obtained in December 2012, with a January 2013 addendum, did not address whether an eye disability is proximately due to, or chronically aggravated by, medication taken for service-connected disability.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must again be remanded for a supplemental VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner to obtain a supplemental opinion regarding the following:

* Whether the Veteran has an eye disability that is at least as likely as not (50 percent probability or more) proximately due to, or chronically aggravated by, a service-connected disability, specifically to include due to medication taken for PTSD, depression and/or diabetes mellitus, type II.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  Any additional development of the evidence deemed necessary to provide such opinion should be identified.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an eye disability, to include as due to herbicide exposure, and/or service-connected disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


